DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2020 and 02/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 06/09/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) discloses “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” However, .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims disclose a computer-usable medium embodying computer program code. The applicant’s specification does not expressly and unambiguously limit that medium to solely non-transitory forms via a definition or similar limiting language such that the claimed medium encompasses transitory forms and is ineligible under 35 U.S.C. 101. Claims 8-13 therefore fail to definitely and clearly recite a medium that is non-transitory.  

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.
Claims 8-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, as set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bull (US 2020/0257761): cognitively annotating electronic documents to improve search functionality; 
Campbell (US 2006/0026204): discovery of terminology from comparative and contextual usage which highlights differences between communications of a general population and a distinct subset, as well as serves to establish terminology that is unique to a particular, distinct subset of the general population; 
Inagaki (US 2011/0137921): searching document data using a search keyword and acquiring a correlation value from document data containing each keyword in a classification keyword set and document data with a score that is equal to or more than a predetermined threshold or is included in a predetermined high-ranking proportion; 
Jung (US 2018/0107654): dividing a source item into words which are minimum units of meaning and calculating the similarity between the source item and a target item based on similarities of divided words; 
Lepeltier (US 2017/0075877): handling patent claims via artificial or computational creativity; 
Misra (US 2015/0088910): receive text to be processed to prioritize text sections included in the text; 
Mote (US 2016/0292149): word sense disambiguation utilizing hypernyms based on a target word in a textual segment is identified and a word sense to assign to the target word is determined based on hypernyms that are associated with the target word; 
Regier (US 2007/0282780): retrieving and intelligently grouping definitions with common semantic meanings found in a repository of documents, such as web pages, without human intervention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166